UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 13-4257


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

ANTONIO DEMETRIUS WILLIAMS, a/k/a Little Wayne, a/k/a Black,
a/k/a Antonio Williams,

               Defendant - Appellant.



                            No. 13-4304


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DEMARIO DERMINE COFFIE, a/k/a Mario, a/k/a Demario Coffie,

               Defendant - Appellant.



                            No. 13-4311


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
ALFANCO DEXTER BRITTON, a/k/a        Mike,   a/k/a   Mann,   a/k/a
Alfanco, a/k/a Alphonso Britton,

                Defendant - Appellant.



                            No. 13-4330


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NIKKI KATHLEEN WILLIAMS, a/k/a Nikki Williams,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Michael F. Urbanski,
District   Judge.     (5:12-cr-00014-MFU-3;  5:12-cr-00014-MFU-4;
5:12-cr-00014-MFU-2; 5:12-cr-00014-MFU-1)


Submitted:   January 30, 2014             Decided:   February 4, 2014


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Hart, Jr., HART LAW OFFICES, Harrisonburg, Virginia;
Roland Santos, LAW OFFICE OF ROLAND SANTOS, Harrisonburg,
Virginia;   Wynn   Andrew   Harding,  W.   ANDREW  HARDING, PLC,
Harrisonburg, Virginia; Aaron Lee Cook, COOK ATTORNEYS, A
PROFESSIONAL     CORPORATION,    Harrisonburg,    Virginia,  for
Appellants.   Timothy J. Heaphy, United States Attorney, Grayson
A. Hoffman, Assistant United States Attorney, Harrisonburg,
Virginia, for Appellee.



                                 2
Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

              Appellants Antonio Williams, Demario Coffie, Alfanco

Britton, and Nikki Williams were convicted after a jury trial of

one count of conspiracy to distribute and manufacture 280 grams

or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846 (2012).               Antonio Williams, Coffie, and Britton

were also convicted of multiple counts of distributing cocaine

base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).                              Prior

to trial, the Government filed informations of prior felony drug

convictions pursuant to 21 U.S.C. § 851 (2012), describing three

prior convictions sustained by Antonio Williams, and four prior

convictions sustained by Britton.                  The district court sentenced

Antonio Williams and Britton to life imprisonment, Coffie to 120

months   of    imprisonment,         and   Nikki    Williams     to     210      months   of

imprisonment.

              On    appeal,    all    appellants      assert     that      the    district

court erred in denying their motion for a mistrial based on

possible       tainted        in-court       identifications          by      Government

witnesses.         Antonio Williams and Britton argue that the district

court erred in finding that the life sentences mandated by 21

U.S.C.   § 841(b)(1)(A)         did    not       violate   the   Fifth        and   Eighth

Amendments, and that the district court plainly erred in failing

to submit to the jury the issue of whether they had previously

been convicted of felony drug offenses sufficient to trigger the

                                             4
statutory mandatory minimum penalties.                    Britton argues that the

district       court      erred    in    finding   that    his   prior     felony    drug

convictions that triggered the mandatory life sentence were not

obtained in violation of his constitutional rights.                           Finally,

Nikki Williams argues that the district court erred in enhancing

her sentence for a leadership role in the offense.

               All appellants argue that the district court erred in

denying their motion for a mistrial after the discovery that two

witnesses, Bell and Miller, were shown the courtroom and the

seating    of       the    defendants        before     the   witnesses     testified.

Appellants assert that showing the witnesses the courtroom and

location        of        the         defendants       tainted     their      in-court

identifications           of    the     defendants.       This   court     reviews    the

denial    of    a    motion       for   a   mistrial    for   abuse   of   discretion.

United States v. Johnson, 587 F.3d 625, 631 (4th Cir. 2009).

Appellants’ argument is centered on their assertion that

     If the taint was restricted to Bell and Miller, the
     Court would have acted in its fullest authority to
     correct the error and the Appellants would not have a
     basis to ask for more.     Unfortunately the taint was
     not restricted to them and that taint, at day seven
     after more than a dozen lay witnesses, was the grave
     error that necessitated a mistrial in this case.

Appellants’ Br. at 25-26.

               Appellants         asserted    a    similar    argument     before     the

district court.           The court repeatedly asked counsel to point out

any factual basis for their claim that prior witnesses must have

                                              5
been improperly coached and thus their identification testimony

was tainted.         Counsel answered only that their clients had told

them that similar incidents had occurred throughout the trial.

Notably,      none    of   the    defendants          were    called   to   testify    in

support of that assertion.              Our review of the record leads us to

conclude that the district court did not abuse its discretion in

denying a mistrial.          As in the district court, Appellants point

to no record evidence that any witnesses who testified before

the jury were improperly coached, or that their identification

of the defendants was tainted.                     Even assuming that the actions

of the officer were improper, the remedy that the district court

ordered,      exclusion          of     the        witnesses     affected      by     that

impropriety, cured any taint.                  See United States v. Cropp, 127
F.3d 354,    363    (4th   Cir.       1997)      (“The     Supreme   Court   has    long

recognized that a trial court may employ one of three remedies

when a sequestration order has been violated: sanction of the

witness; instructions to the jury that they may consider the

violation toward the issue of credibility; or exclusion of the

witness’ testimony.”).

              Antonio Williams and Britton argue that the district

court erred in finding that the life sentences mandated by 21

U.S.C.   § 841(b)(1)(A)           did    not       violate    the   Fifth   and     Eighth

Amendments.      Specifically, they assert that their sentences were

grossly disproportionate to their crimes and constitute cruel

                                               6
and unusual punishment in violation of the Eighth Amendment.

They also assert that their sentences violate their due process

rights under the Fifth Amendment because the statutory penalty

prevents      the   district     court      from    conducting        individualized

sentencing and violates separation of powers because it allows

executive usurpation of the judicial authority over sentencing.

In their reply brief, however, they acknowledge that precedent

of the Supreme Court and this court forecloses their argument.

This court rejected the exact arguments presented by Williams

and Britton almost twenty years ago, and affirmed a mandatory

life sentence imposed under § 841(b)(1)(A).                       See United States

v. Kratsas, 45 F.3d 63, 65-69 (4th Cir. 1995) (applying Harmelin

v. Michigan, 501 U.S. 957 (1991)).                      Williams’s and Britton’s

constitutional       challenge    to     the      mandatory    life     sentence   is

without merit.

              Antonio   Williams      and       Britton    also     argue   that   the

district court plainly erred in failing to submit to the jury

the   issue    of   whether    they    had      previously     been    convicted    of

felony     drug     offenses   sufficient          to     trigger     the   statutory

mandatory minimum penalties.           They rely primarily on the Supreme

Court’s recent decision in Alleyne v. United States, 133 S. Ct.
2151, 2155, 2163-64 (2013) (holding that any fact that increases

the statutory mandatory minimum is an element of the offense

that must be submitted to the jury and found beyond a reasonable

                                            7
doubt).   In their reply brief, they acknowledge that this claim

is foreclosed by Almendarez-Torres v. United States, 523 U.S.
224 (1998), and that this court cannot provide relief on this

claim at this time.        Their concession is appropriate.                 Alleyne

did not address, much less overrule, the exception for the use

of prior convictions to enhance a sentence that was recognized

by the Supreme Court in Almendarez-Torres.                  Alleyne, 133 S. Ct.

at 2160 n.1; see also United States v. Graham, 711 F.3d 445, 455

(4th Cir. 2013) (“In any event, we are bound by Almendarez-

Torres unless and until the Supreme Court says otherwise.”);

United States v. Cheek, 415 F.3d 349, 351-52 (4th Cir. 2005)

(rejecting   argument      that     Almendarez-Torres             was     implicitly

overruled by subsequent decisions).                Thus, this claim is without

merit.

           Britton   argues       that       the    district      court   erred    in

finding that his prior felony drug convictions that triggered

the mandatory life sentence were not obtained in violation of

his constitutional rights.          He does not deny the existence of

the   convictions,   but   asserts       that      his   guilty   pleas    were   not

knowing and voluntary because the state trial courts failed to

advise him that his plea could be used to enhance a future

sentence, and failed to ensure that he understood the rights he

was giving up by pleading guilty.



                                         8
            “A person claiming that a conviction alleged in the

information was obtained in violation of the Constitution . . .

shall    have    the    burden      of   proof       by   a    preponderance        of   the

evidence on any issue of fact.”                      21 U.S.C. § 851(c)(2).              “In

reviewing the propriety of such an enhancement, we assess the

district court’s findings of fact for clear error and its legal

rulings de novo.”         United States v. Kellam, 568 F.3d 125, 143

(4th    Cir.    2009).        The    voluntariness            of    a    guilty   plea    is

determined      by    considering        the       totality    of       the   circumstances

surrounding the plea.          Brady v. United States, 397 U.S. 742, 749

(1970).     To be knowing and voluntary, a plea must be entered

with a full understanding of the charges and the consequences of

the plea.       Boykin v. Alabama, 395 U.S. 238, 243-44 (1969).                          The

plea must represent an uncompelled choice among the courses of

action open to the defendant.                      North Carolina v. Alford, 400
U.S. 25, 31 (1970).

            Prior to the hearing on Britton’s challenge to the

convictions, the district court watched a video recording of the

plea hearing in question.                 The court also reviewed the plea

forms executed by Britton and his attorneys in the proceedings,

and heard testimony from Britton.                    The information contained on

the plea forms conveys the necessary advice regarding the rights

Britton gave up by his plea, as well as the possibility that his

plea    could    be    used   to    enhance         future     sentences.         Although

                                               9
Britton testified that he could not read or understand most of

the information on the forms, his answers to direct inquiries

from    the    state     court    judge    contradict    his    testimony.        See

Blackledge v. Allison, 431 U.S. 63, 74 (1977) (sworn statements

carry    a    strong     “presumption      of   verity”);     Fields    v.   Attorney

Gen., 956 F.2d 1290, 1299 (4th Cir. 1992) (“Absent clear and

convincing evidence to the contrary, a defendant is bound by the

representations he makes under oath during a plea colloquy.”).

Moreover, his attorneys certified by their signatures on the

form that they had explained the rights listed on the form to

Britton.       Finally, Britton testified that he understood he was

pleading      guilty     and     understood     when   the    court    rejected   his

initial plea deal in one of the cases because it involved a

mandatory minimum sentence.               On this record, the district court

did not err in finding that Britton’s pleas were knowing and

voluntary.         The    convictions      were   properly     used    as    predicate

felony drug convictions to enhance his sentence under 21 U.S.C.

§ 841(b)(1)(B).

              Nikki Williams argues that the district court plainly

erred in imposing the three-level enhancement for her role in

the     offense.          This     court    reviews     the     district      court’s

application of a leadership enhancement for clear error.                       United

States v. Steffen, __ F.3d __, 2013 WL 6698604 (4th Cir. 2013).

We will find that the district court clearly erred “only when,

                                           10
after reviewing all the evidence, we are left with the definite

and firm conviction that a mistake has been committed.”                                          Id.

(internal quotation marks omitted).                        A three-level enhancement

for a defendant’s role in the offense may be applied “[i]f the

defendant was a manager or supervisor (but not an organizer or

leader)     and    the       criminal       activity        involved         five        or     more

participants       or    was       otherwise        extensive      .     .    .     .”          USSG

§ 3B1.1(b).         Williams         does      not    contest      that           the    criminal

activity in this case involved five or more participants or was

otherwise      extensive,           but     argues         that    the        evidence           was

insufficient to establish that she exercised any leadership or

management role.

            “[T]he       aggravating           role       adjustment         is     appropriate

where the evidence demonstrates that the defendant controlled

the    activities       of   other    participants           or   exercised             management

responsibility.”             United States v. Llamas, 599 F.3d 381, 390

(4th    Cir.   2010)         (internal      quotation         marks      omitted).              The

defendant need only have exercised control over one participant.

See USSG § 3B1.1 cmt. n.2.                Our review of the record leads us to

conclude that the district court did not err in finding that the

enhancement       was    supported        by    the       testimony    describing             Nikki

Williams’s     actions        in   managing         the    financial     aspects           of    the

conspiracy, which included directing other participants.



                                               11
           Accordingly, we affirm the district court’s judgments.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     12